         Case 1:19-cv-01581-KBJ Document 21 Filed 09/10/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



                                          )
PAULA BIRD, et al., on behalf of          )
themselves and a class of those similarly )
situated,                                 )
                                          )
             Plaintiffs,                  )
                                          )
             v.                           )       No. 19-cv-1581 (KBJ)
                                          )
WILLIAM P. BARR,                          )
                                          )
             Defendant.                   )
                                          )

                                          ORDER

       This Court has now reviewed the parties’ filings in connection with Plaintiffs’

motion seeking preliminary injunctive relief, and the cases cited therein. (See Mem. in

Supp. of Pls.’ Mot. for a Prelim. Inj. For Protection from Retaliation, ECF No. 15;

Def.’s Opp’n to Pls.’ Mot., ECF No. 16; Pls.’ Reply in Supp. of Pls.’ Mot. (“Pls.’

Reply”), ECF No 17.) For the reasons cited in the case of Adair v. England, 193 F.

Supp. 2d 196 (D.D.C. 2002) (Urbina, J.), and in light of the allegations of the complaint

in the instant matter, this Court finds that it does not have jurisdiction over the

contentions that plaintiff Erika Wesley makes in her motion seeking preliminary

injunctive relief. See Adair, 193 F. Sipp. 2d at 200 (denying motion seeking a

preliminary injunction for lack of jurisdiction where “the only connections between the

underlying lawsuit and the motion for a preliminary injunction are that both involve the

plaintiffs and the defendants, and that the plaintiffs believe the defendants are

retaliating against them because of the underlying lawsuit”); see also Pls.’ Reply at 11
         Case 1:19-cv-01581-KBJ Document 21 Filed 09/10/19 Page 2 of 2



(acknowledging that the complaint does not include the particular retaliatory events at

issue in the motion and indicating that Plaintiffs intend to amend the complaint to

include these events). 1

       Accordingly, it is hereby

       ORDERED that Plaintiffs’ [15] Motion for a Preliminary Injunction for

Protection from Retaliation is DENIED WITHOUT PREJUDICE, and the related

Motion Hearing currently set for September 12, 2019, is VACATED. It is

       FURTHER ORDERED that Plaintiffs shall file any motion for leave to amend

their complaint or, if they secure Defendant’s consent, any amended complaint, on or

before September 20, 2019. See Fed. R. Civ. P. 15(a)(2).




DATE: September 10, 2019                  Ketanji Brown Jackson
                                          KETANJI BROWN JACKSON
                                          United States District Judge




1
  Page numbers cited in this order refer to those that the Court’s electronic filing
system automatically assigns.
